Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6, 8-9, 11-12, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180373702 A1).in view of Carpenter et al (US 20180336528 A1)


	In regards to claim 1, Wang teaches, A method, comprising: (See abstract)
2obtaining a graph-based representation of potential questions… (See fig. 1-2, paragraph 26, 31, a pre-established knowledge graph is obtained, in which the knowledge graph includes non-leaf nodes indicating test questions… when any one of interactive questions is displayed, the knowledge graph may be queried according to an interactive answer provided by the user to obtain related interactive information for a next round)
4receiving, by a computer system, an answer by the […user] to a first 5question included in the graph-based representation of potential questions;  (See fig. 1-2 and paragraph 28, a letter Q refers to a non-leaf node, a letter A refers to a leaf node and an arrow represents a line.  When any one of the interactive questions is displayed, the knowledge graph may be queried according to the interactive answer provided by the user to obtain related interactive information for the next round, i.e. to obtain a test question indicated by a next non-leaf node)
6calculating, by the computer system, similarities between the answer 7and a set of sample answers to the first question; (See fig. 1, step 103 and fig. 2, and paragraph 37-
8selecting, by the computer system, a second question for presentation 9to the […user] based on a highest similarity of the answer to 10a sample answer in the set of sample answers and a first edge between the first 11and second questions in the graph-based representation; and 12triggering presentation of the selected second question to the […user]. (Currently, semantically matching taught in paragraph 38 of Wang reads on “similarity” or “highest similarity”, which is detection of “matching” line based on answer provided by user. Examiner suggests clarifying how exactly similarities are calculated in order to overcome Wang. See Figs. 1-3 and paragraph 39-42, it may be determined by semantically matching that among three lines which are connected to the node corresponding to the interactive question for the current round, a lowest line is the target line...a test question for a next round is displayed in the dialog box according to the target node... When the target node connected to the non-leaf node through the target line matching the interactive answer of the current round is a non-leaf node, it indicates interactive question for the next round may be displayed in the dialog box according to a test question indicated by the target node.)
Wang does not specifically teach, questions for a 3candidate during an interview; candidate in the interview 
However, Carpenter further teaches, questions for a 3candidate during an interview; candidate in the interview (See abstract, An indication is received that an interview interface has been activated by a client device.  A first question of a plurality of questions stored in a memory of the server is sent to the client device for access by the job candidate via the interview interface.  A first response to the first question is received from the client device, and the first response is evaluated in real-time using the server before sending a second question of the plurality of questions to the client device for access by the job candidate via the interview interface.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Wang to further comprise method taught by Carpenter because Carpenter provides expansion of how graph or tree based question-answer system can be further used. For example, the use of NLP and ML can make the screening process more accurate, useful, and robust by providing better matching of question keywords to responses on a question by question basis (paragraph 124).

In regards to claim 2, Wang-Carpenter teaches the method of claim 1, further comprising:  2receiving another answer by the candidate to a multiple-choice 3question in the interview; 4matching the other answer to a second edge between the multiple- 5choice question and a third question in the graph-based representation; and 6selecting the third question for presentation to the candidate in the 7interview. (See Wang fig. 1, paragraph 39, test question for next round is displayed which then becomes “current round”. Going back to step 102 and 103, and paragraphs 31-35, user provides answer to the current round question. Step 104 and paragraphs 36-40 of Wang further discloses matching user’s response to a matching line between current question and target question. In step 104, third question for the next round is displayed. Also see Carpenter abstract, providing question/response under interview environment, and paragraph 44, which teaches that question can be a multiple response question type.)

1 In regards to claim 3, Wang-Carpenter teaches the method of claim 1, further comprising:  2calculating a score representing a correctness of another answer by the 3candidate to a third question in the interview; 4matching the score to a second edge between the third question and a 5fourth question in the graph-based representation; and22 CHS Attorney Docket No. LI-902351-US-NP Inventors: Naidu et al.selecting the fourth question for presentation to the candidate in the interview. (See Wang fig. 1, paragraph 39, test question for next round (i.e. third question) is displayed which then becomes “current round”. Going back to step 102 and 103, and paragraphs 31-35, user provides answer to the current round question. Step 104 and paragraphs 36-40 of Wang further discloses matching user’s response to a matching line between current question and target question. In step 104, fourth question for the next round is displayed. Also see Carpenter fig. 12, step 240-248, paragraph 46, 48-49, 52, 109-112, A score for a candidate response may be calculated in real-time during a virtual 

1 In regards to claim 4, Wang-Carpenter teaches the method of claim 1,
 wherein calculating the similarities 2between the answer and the set of sample answers to the first question 3comprises:  4inputting features for the answer into a machine learning model; and  5receiving, as output from the machine learning model, one or more 6scores reflecting the similarities between the answer and the set of sample 7answers. 
(See Carpenter, paragraph 37, 49, 53, 109, fig. 12, step 238, step 240, The matching may be performed using Artificial Intelligence (AI) such as Natural Language Processing (NLP) and/or Machine Learning (ML) ...In some implementations, responses for multiple job candidates can be used by ML algorithms of application 14 to identify patterns or variations of question keywords in job candidate responses to improve the ability of to identify terms substantially related to a question keyword in a job candidate response during a virtual interview...processor 110 matches one or more question keywords to the response received in block 234.  Analytic and ranking module 58 may use NLP and 
ML in matching question keywords 34 to the response to evaluate the responses in context based on likely meanings inferred by an AI engine used by analytic and ranking module 58.  In addition, the use of NLP can improve the matching of question keywords to responses by identifying alternative spellings, alternative vocabulary, and misspellings. Also see paragraph 53, 68, responses for multiple job candidates can be used by ML algorithms of application 14 to identify patterns or variations of question keywords in job candidate responses to improve the ability of application 14 to suggest related question keywords in the interview builder module or to identify terms [i.e answer] substantially related to a question keyword in a job candidate response during a virtual interview. Also see paragraph 110, pre-computed total keyword score, a total keyword score for the response that is based on the keyword weights assigned to the matched question keywords. Here, question keywords can be interpreted as set of sample 7answers as claimed (i.e. question keywords as taught in paragraph 45, can be manually added by recruiter or hiring manager).)


1 In regards to claim 5, Wang-Carpenter teaches the method of claim 1, wherein calculating the similarities 2between the answer and the set of sample answers comprises:  3extracting a set of keywords from the answer; and  4calculating a similarity score between the set of keywords and another 5set of keywords for a sample answer. (See Carpenter fig. 12, steps 238-240 and paragraphs 109-111, Analytic and ranking module 58 may use NLP and ML in matching question keywords 34 to the response to evaluate the responses in context based on likely meanings inferred by an AI engine used by analytic and ranking module 58.  In addition, the use of NLP can improve the matching of question keywords to responses by identifying alternative spellings, alternative vocabulary, and misspellings. Also see paragraph 53, 68, responses for multiple job candidates can be used by ML algorithms of application 14 to identify patterns or variations of question keywords in job candidate responses to improve the ability of application 14 to suggest related question keywords in the interview builder module or to identify terms [i.e extracted set of keywords from the response] substantially related to a question keyword in a job candidate response during a virtual interview. Also see paragraph 110, pre-computed total keyword score, a total keyword score for the response that is based on the keyword weights assigned to the matched question keywords. Here, question keywords can be interpreted as another set of keywords for a sample answer as claimed (i.e. question keywords as taught in paragraph 45, can be manually added by recruiter or hiring manager).)


1 In regards to claim 6, Wang-Carpenter teaches the method of claim 1,
 wherein selecting the second question 2for presentation to the candidate in the interview comprises:  3matching the sample answer associated with the highest similarity to an 4attribute associated with the first edge; and  5selecting the second question based on the first edge between the first 6and second questions. (Currently, semantically matching taught in paragraph 38 of Wang reads on “similarity” or “highest similarity”, which is detection of “matching” line based on answer provided by user. (par. 38, When the interactive answer of the current round input by the user is "I like chemistry", it may be determined by semantically matching that among three lines which are connected to the node corresponding to the interactive question for the current round, a lowest line is the target line, i.e. the test answer indicated by the target line is "chemistry" [i.e. claimed attribute]). Examiner suggests further clarifying how exactly similarities are calculated. See Figs. 1-3 and paragraph 39-42, it may be determined by semantically matching that among three lines which are connected to the node corresponding to the interactive question for the current round, a lowest line is the target line...a test question for a next round is displayed in the dialog box according to the target node... When the target node connected to the non-leaf node through the target line matching the interactive answer of the current round is a non-leaf node, it indicates that the test is still going on and more questions may be provided to the user.  In detail, the interactive question for the next round may be displayed in the dialog box according to a test question indicated by the target node. Also see Carpenter, fig. 10 and paragraphs 90-92, evaluating whether to direct user to question node 330 or question node 336)

23CHS Attorney Docket No. LI-902351-US-NP Inventors: Naidu et al. In regards to claim 8, Wang-Carpenter teaches the method of claim 1,
 further comprising: outputting feedback related to the answer to the candidate. (See Carpenter fig. 10, paragraphs 90-93, statement nodes 340, 344, or node 336 which 

1 In regards to claim 9, Wang-Carpenter teaches the method of claim 8,
 wherein the feedback comprises at least 2one of:  3a score for the answer; and  4user feedback. (See Carpenter fig. 10, paragraphs 90-93, statement nodes 340, 344, or node 336 which provides feedback from previous response (i.e. “Awesome! We have 6 open job positions for that programming language…”))


1 In regards to claim 11, Wang-Carpenter teaches the method of claim 1,
 wherein the set of sample answers 2comprises at least one of:  3a curated answer; and  4a previous answer by another candidate to the first question. (See Wang fig. 3, answers are curated. Also see Carpenter fig. 10 and paragraphs 45, 86, 101)

1 In regards to claim 12, Wang-Carpenter teaches the method of claim 1, wherein the interview comprises at 2least one of:  3a behavioral interview;  4a software engineering interview;  5an engineering design interview;  6a case study interview;  7a learning assessment; and  8a skill assessment. (See Carpenter, paragraph 26, building a virtual interview, managing a hiring campaign, interviewing a job candidate, and analyzing and ranking job candidates based on their interviews.  Also see fig. 10, depicting at least questions for software engineering job (i.e. based on programming language skills), and skill assessment)
Claim 13 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 14 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 15 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.

Claim 16 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.

Claim 17 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.

Claim 19 is similar in scope to claim 11, therefore, it is rejected under similar rationale as set forth above.

Claim 20 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180373702 A1).in view of Carpenter et al (US 20180336528 A1), and further in view of Brown et al. (US 20130117075 A1)

1 In regards to claim 10, Wang-Carpenter teaches the method of claim 1.
Wang-Carpenter do not specifically teach, wherein the graph-based representation 2comprises a directed acyclic graph (DAG). 
	However, Brown further teaches, wherein the graph-based representation 2comprises a directed acyclic graph (DAG). (See paragraph 8-9 and 13)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Wang-Carpenter to further comprise method taught by Brown because usage of DAG have good scalability, high reliability, and low energy consumption.


Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.